DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 22 December 2020. As directed by the amendment: claims 23 and 32 have been amended. Thus claims 23-42 are presently pending in this application and claims 35-42 remain withdrawn. Applicant’s amendments to the Drawings and the Claims have overcome the objections previously set forth in the Non-Final Office Action mailed 22 July 2020.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Markel (US 2012/0136231 A1) in view of Bogdanovich et al. (US 9,566,033 B2) and Leschinsky (US 2018/0028106 A1).
Regarding claim 23, Markel discloses a system (‘garment system with health monitoring’ [0008]), comprising: a fabric configured to be worn on a body of a wearer (‘articles of clothing that a person may wear throughout the course of typical life activities’ [0026]); a plurality of sensors distributed in the fabric (‘various sensors that are integrated into one or more garments’ [0026]), wherein the sensors are configured to collect data for one or more biometric properties of the wearer of the fabric (‘Such sensors may, for example, comprise physiological sensors that operate to monitor physiological characteristics of a person (or subject).’ [0027]); a processor (‘processing circuitry’ [0044], ‘Sub-step 1351 may, for example, be performed by one or more processors.’ [0176]), the processor being configured to receive the data from the sensors (‘analyzing received sensor information from a plurality of different types of sensors integrated into the garment’ [0166], ‘In general sub-step 1351 may comprise analyzing sensor signals (e.g., sensor signals received at step 1320)’ [0177];) and assess one or more vital signs (‘analyzing such cardiac (or ECG) sensor signals’ [0166]) of the wearer of the fabric using the received data [0166], an environmental sensor panel (762 Fig 7) integrated in a layer of the fabric exposed to an ambient environment surrounding the fabric ([0030] a sensor that senses the ambient environment must necessarily be exposed to the environment, additionally environmental sensors are described as being isolated from the wearer’s body [0073]), wherein the environmental sensor panel is configured to assess one or more environmental conditions of the ambient environment surrounding the fabric (‘environmental sensors that operate to monitor aspects of the environment in which a subject is performing a task’ [0028]); [0028-0029], [0073] wherein the processor is configured to assess a condition of the wearer of the fabric (‘the health state of the subject’ [0167]) based on the assessed environmental conditions in combination with the assessed vital signs of the wearer of the fabric (‘analyzing such cardiac (or ECG) sensor signals in a particular context’ [0166]).  However, fails to disclose wherein the fabric comprises one or more layers, and at least one layer of fabric comprising a conductive elastic material and wherein 
Bogdanovich et al. teaches wherein the fabric comprises one or more layers (Fig 10), and at least one layer of fabric comprising a conductive elastic material (Fig 10, Col 15 Lines 1-20, ‘The bottom layer 156 may comprise a rubberized conducive material, such as, but not limited to a metal rubber. A metal rubber may provide an ideal set of properties that may include elasticity and conductivity’). It would have been obvious to one of ordinary skill at the time of effective filing for the system of Markel to include a layer of fabric as taught by Bogdanovich et al. to “show how an individual is positioned or is breathing” (Col 15 Lines 15-16). The motivation would be to provide more data to be analyzed which would allow a more accurate analysis of the user’s health. 
Leschinsky teaches wherein a processor (120 Fig 3, [0034]) is configured to assess exposure of the wearer to particulate matter (“allergy detection” [0009]) based on the condition of the wearer (Abstract, the physiological state of the user and environmental conditions are measured to detect allergic reaction). It would have been obvious to one of ordinary skill at the time of effective filing for the processor of Markel to be configured to assess exposure of the wearer to particulate matter based on the condition of the wearer as taught by Leschinsky to detect early symptoms of an allergic reaction and to allow the reaction to be treated quickly [0006]. 
Regarding claim 24, modified Markel teaches the system of claim 23. Markel further discloses wherein the processor is integrated in the fabric (‘Such processor(s) may, for example, be integrated in same garment as the ECG sensors’ [0176]).
Regarding claim 25, modified Markel teaches the system of claim 23. Markel further discloses wherein the fabric comprises at least one form- fitting layer configured to be worn on the body of the wearer (‘a form-fitting garment’ [0033]).
Regarding claim 26, modified Markel teaches the system of claim 23. Bogdanovich et al. further discloses wherein the layer of the fabric comprising the conductive elastic material is configured to be in contact with the skin of the wearer of the fabric (Fig 10, ‘the bottom layer 156 may exist adjacent the individual's skin’ Col 15 Lines 9-10).
Regarding claim 27, modified Markel teaches the system of claim 23. Markel further discloses wherein at least one of the sensors comprises a heart rate monitor (‘heart monitoring sensors (e.g., heart-rate monitoring sensors, electrocardiogram (ECG or EKG) sensors)’ [0027]).
Regarding claim 28, modified Markel teaches the system of claim 23. Markel further discloses wherein at least one of the sensors comprises a respiration monitor (‘breath-rate/respiration sensors’ [0027], 662 Fig 6).
Regarding claim 30, modified Markel teaches the system of claim 23. Markel further discloses a battery (‘a power supply (e.g., a battery)’ [0047]) integrated in the fabric (‘e.g., a power supply integrated into the garment’), wherein the battery is configured to provide power to at least one of the sensors and the processor (‘The body temperature sensor 761 may be communicatively coupled to the central location 750 of the garment 701 (e.g., for communication and/or electrical power).’ [0072]).  
Regarding claim 31, modified Markel teaches the system of claim 23. Markel further discloses wherein the environmental conditions assessed by the environmental sensor comprise presence of a chemical (‘humidity sensors, air oxygen level sensors’ [0028], water and oxygen are chemicals).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Markel (US 2012/0136231 A1) in view of Bogdanovich et al. (US 9,566,033 B2), Leschinsky (US 2018/0028106 A1) and Longinotti-Buitoni et al. (US 2015/0250420 A1). 
Regarding claim 29, modified Markel teaches the system of claim 23. However, fails to disclose wherein at least one of the sensors comprises an inertial measurement unit.  
(‘IMUs (inertial measurement units) may be used on the arms and legs’ ‘Also, an IMU2235 may be located on the back of the garment’ [0230]). It would have been obvious to one of ordinary skill at the time of effective filing to include an inertial measurement unit to detect limb motion and to detect the patient’s position. The motivation would be to provide more data to be analyzed which would allow a more accurate analysis of the user’s health.
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Markel (US 2012/0136231 A1) in view of Bogdanovich et al. (US 9,566,033 B2), Leschinsky (US 2018/0028106 A1) and Kronberg (US 5,547,283).
Regarding claim 32, modified Markel teaches the system of claim 23. However, fails to disclose wherein the environmental sensor panel comprises a color changing panel, wherein the color changing panel is configured to change color in response to changes in one or more environmental conditions of the ambient environment surrounding the fabric.  
Kronberg teaches a color changing panel (44 Fig 5), wherein the color changing panel is configured to change color in response to changes in one or more environmental conditions of the ambient environment (temperature Col 1 Lines 8-10).  It would have been obvious to one of ordinary skill at the time of effective filing to modify the temperature sensor of modified Markel to comprise a color changing panel as taught by Kronberg since such a modification is the result of a simple substitution of one known element (general temperature sensor) for another (optical temperature sensor using thermochromic semiconductors) to achieve a predictable result (detecting temperature).
Regarding claim 33, modified Markel teaches the system of claim 32. Markel discloses wherein the processor is configured to analyze “received sensor information from a plurality of different types of sensors integrated into the garment’ [0166], this includes temperature sensor information.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Markel (US 2012/0136231 A1) in view of Bogdanovich et al. (US 9,566,033 B2), Leschinsky (US 2018/0028106 A1) and Witten et al. (US 2011/0145969 A1).
Regarding claim 34, modified Markel teaches the system of claim 23. However, fails to disclose further comprising an injector assembly coupled to a port in the fabric, wherein the port provides an opening to the skin of the wearer through the fabric, wherein the injector assembly comprises a chamber containing a fluid, and wherein the injector assembly is configured to penetrate the skin of the wearer of the fabric and inject the fluid from the chamber into the body of the wearer when the injection assembly is activated. 
Witten et al. teaches an injector assembly (18, 20 Fig 3 ‘the device 18 may contain insulin and may administer the insulin’) coupled to a port (19 Fig 4, ‘an access port’ [0016]) in the fabric (12 Fig 4), wherein the port provides an opening to the skin of the wearer through the fabric [0017], wherein the injector assembly comprises a chamber containing a fluid (‘the device 18 may contain insulin’ [0017]), and wherein the injector assembly is configured to penetrate the skin of the wearer of the fabric (‘administer the insulin’… ‘through the connector 20, which may be a tube connected to an injection point (not shown) on the user 13’ [0017]) and inject the fluid from the chamber into the body of the wearer when the injection assembly is activated (‘administer the insulin, on an as-needed basis’ [0017]). It would have been obvious to one of ordinary skill at the time of effective filing to include an injector assembly and a port as taught by Witten et al. on the system of modified Markel to facilitate discreet and comfortable accommodation of an insulin pump for managing a medical condition and so that the “user is not viewed as a wearer of a unique medically-oriented garment when wearing the garment 12” [0019].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783